 
 
I 
108th CONGRESS
2d Session
H. R. 4242 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Pearce (for himself and Mr. Lewis of California) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To transfer jurisdiction over certain public lands from the Bureau of Land Management to the Department of Defense. 
 
 
1.Transfer of jurisdiction over certain public lands to Department of Defense 
(a)Jurisdiction transferThe Secretary of the Interior shall transfer to the Secretary of Defense jurisdiction over all public lands— 
(1)under the jurisdiction of the Bureau of Land Management; 
(2)withdrawn from appropriation under the public land laws; and 
(3)reserved for use by the Armed Forces for military activities. 
(b)DeadlineThe transfer shall be accomplished not later than 1 year after the date of the enactment of this section.  
 
